



EXHIBIT 10.2

EXHIBIT A

 

PROMISSORY NOTE

 

$_______

_______, 2007

 

FOR VALUE RECEIVED, the undersigned, CapSource Financial, Inc., a Colorado
corporation (the “Borrower”), with its principal executive office at 2305 Canyon
Boulevard, Suite 103, Boulder, CO 80302, hereby promises to pay to the order of
Randolph M. Pentel, (the “Lender”) or its assigns, at its offices at 715 Eaton
Street, St. Paul, MN 55107 or at such other place as the Lender may designate by
written notice to the Borrower, the principal sum of ___________DOLLARS
($_______), pursuant to the terms of that certain Master Loan Agreement between
the parties (the “Loan Agreement”) , together with Basic Interest at the rate of
9.50% per annum thereon from the date each advance is made until paid in full,
and Default Interest as set forth in Section 2.8 of the Loan Agreement. Payments
of principal and interest shall be made in immediately available funds in lawful
money of the United States. Capitalized terms not otherwise defined herein shall
have the meaning given them in the Loan Agreement.

 

1.

Payment of Principal and Interest

 

(a)   Borrower shall pay accrued Basic Interest (and Default Interest, if
applicable) on the outstanding principal balance under this Note at maturity.
Interest on this Note shall be calculated on the basis of a 365-day year and for
the actual number of calendar days elapsed.

 

(b)   The entire unpaid principal balance, together with the accrued but unpaid
interest and other unpaid charges or fees hereunder, shall be due and payable in
full on _______, 2008 (the “Maturity Date”).

 

(c)   The Borrower shall have the right to prepay this Note, in whole or in
part, pursuant to the terms of the Loan Agreement. Any prepayments shall be
applied first to accrued Basic Interest, accrued Default Interest until the
entire amount thereof has been paid and next to principal.

 

(d)   Notwithstanding anything herein to the contrary, if any amount of
principal or interest becomes due on a day that is not a Business Day, the due
date thereof shall be extended to the immediately succeeding day which is a
Business Day, and Basic Interest (and Default Interest, if applicable) thereon
shall accrue during the period of such extension at the rate provided for
herein.

 

2.         Events of Default. If an Event of Default shall occur, the Lender
shall have such rights and remedies as are set forth in Section 6.1 of the Loan
Agreement. The term “Event of Default” shall have the meaning ascribed to it in
the Loan Agreement.

 


--------------------------------------------------------------------------------


3.         Amendments. Changes in or additions to this Note may be made, or
compliance with any term, covenant, agreement, condition or provision set forth
herein may be omitted or waived (either generally or in a particular instance
and either retroactively or prospectively), only in writing.

 

4.         Waiver. The failure of the Lender to insist, in any one or more
instances, on performance of any of the terms, covenants and conditions hereof
shall not be construed as a waiver or relinquishment of any rights granted
hereunder or of the future performance of any such terms, covenants or
conditions, but the obligation of the Borrower with respect thereto shall
continue to be in full force and effect.

 

5.         Benefits; Assignment. The rights and benefits of the Lender hereunder
shall inure to the benefit of its successors and assigns, and Borrower
acknowledges that Lender may pledge this Note to its lenders. The Borrower may
not assign any rights or obligations hereunder without the prior written consent
of the Lender, and any such attempted assignment shall be null and void and of
no force or effect.

 

6.         Notices. All notices, requests and demands to or upon the parties
hereto shall be deemed to have been given or made when deposited in the mail,
certified or registered, postage prepaid, addressed to the address of the party
set forth in the Loan Agreement or such other address as any party may request
by notice given as aforesaid.

 

7.         Collection. The Borrower agrees to pay any costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by the Lender
in the collection of any and all amounts due under this Note that are not paid
when due and payable and the enforcement of the Lender’s rights under this Note.

 

8.         Governing Law. This Note shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Minnesota, without giving effect to the principles of conflict of
laws thereof.

 

9.         Severability. The holding of any provision of this Note to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision hereof and all other provisions hereof shall remain in fill force and
effect.

 

[Signature Page Follows]

 








--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Promissory Note has been executed and delivered on the
date first above written by the undersigned Borrower.

 

 

 

CAPSOURCE FINANCIAL, INC.




By:  



 


Its 

 

 

 

 

 

 

 
















--------------------------------------------------------------------------------